                        Case 7:12-cv-06421-KMK Document 268 Filed 07/06/21 Page 1 of 1

                                                       Bryan A. McKenna
                                                        Attorney at Law
                                                  590 Madison Avenue – 18th Floor
                                                    New York, New York 10022

                bam@mckennalegal.nyc                                                                         (516) 409-6763
                                                                                                        Cell: (516 707-1234
                                                                                                  Facsimile: (516) 742-5278


                                                                July 6, 2021

              Via CM/ECF

              Hon. Judge Kenneth M. Karas
              United States District Court – Southern District of New York
              300 Quarropas Street
              533 White Plains, NY 10601-4150

                 Re: Securities & Exchange Commission v. Bronson, et al. – Case No. 7:18-cv-06421-KMK

              Dear Judge Karas:

              We represent John Kellas, a subpoenaed witness in this action. We write to request that the
              Court permit Mr. Kellas to appear at tomorrow’s hearing telephonically. The reason for this
              request is that Mr. Kellas’s physical condition is such that appearing in Court will cause a great
              physical and emotional burden to him.

              Mr. Kellas is 74 years old and suffers from a series of abdominal hernias. This condition causes
              him such discomfort that he has difficulty traveling and even walking. Additionally, the pressure
              these hernias have introduced have resulted in Mr. Kellas suffering from incontinence.
              Accordingly, Mr. Kellas has asked me to request that he be permitted to take part in the
              conference telephonically. If granted, unless ordered otherwise, I will go to Mr. Kellas’s home
              and also take part in the conference by telephone.

              I note to the Court that I had intended to send this request earlier, and I had asked Mr. Kellas to
              obtain a letter from his physician, but Mr. Kellas was unable to get an appointment in time for
              this request.

              For this reason, non-party witness John Kellas respectfully requests that he be permitted to take
              part in the Court’s conference by telephone.

              Thank you for your consideration in this matter.

                                                                Respectfully submitted,


                                                                Bryan A. McKenna
              CC: All counsel via CM/ECF
The Application is denied. Mr. Kellas was notified on May 25, 2021 — well over a month ago — that he was expected to appear
and testify in this matter. (Dkt. No. 245). Yet, he has waited until the day before the hearing to ask to appear remotely. The
excuse, that he could not get a doctor’s appointment, is specious at best, especially given that the proffered medical issues do not
present as recent vintage. Moreover, the testimony is not expected to last very long, so the claims regarding the “physical and
emotional burden” are unpersuasive, particularly in the context of his expected testimony.


                                                                                                          July 6, 2021
